884 F.2d 1398
Unpublished DispositionNOTICE: Federal Circuit Local Rule 47.8(b) states that opinions and orders which are designated as not citable as precedent shall not be employed or cited as precedent.  This does not preclude assertion of issues of claim preclusion, issue preclusion, judicial estoppel, law of the case or the like based on a decision of the Court rendered in a nonprecedential opinion or order.Hassan ZOK, d/b/a North Star Services, Appellant,v.The UNITED STATES, Appellee.
No. 89-1323.
United States Court of Appeals, Federal Circuit.
Aug. 8, 1989.

Before MARKEY, Chief Judge, NEWMAN and ARCHER, Circuit Judges.
PER CURIAM.


1
Hassan Zok appeals from the decision of the Postal Service Board of Contract Appeals, PSBCA No. 2387 (November 8, 1988), which dismissed his appeal from the contracting officer's decision for lack of jurisdiction.  We affirm.


2
The board correctly characterized Zok's appeal to it as a bid protest because no contract was ever awarded to Zok or North Star Services by the Postal Service.  See 41 U.S.C. Sec. 602(a) (1982).  The board has no jurisdiction over a bid protest.  Accordingly, the dismissal of Zok's appeal was required.  See 41 U.S.C. Sec. 609(b) (1982);  Erickson Air Crane Co. v. United States, 731 F.2d 810, 814 (Fed.Cir.1984).